Case 3:16-cr-00516-JJZ Document 1654 Filed 03/17/21               Page 1 of 2 PageID 16629




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  UNITED STATES OF AMERICA

  V.                                                     NO. 3:16-CR-516-JJZ

  SHAWN MARK HENRY (13)

                            FORFEITURE MONEY JUDGMENT

         Before the court is the government's opposed Motion for a Forfeiture Money

  Judgment against the defendant, Shawn Mark Henry. Based upon the jury's verdict and

  the evidence provided during trial , including trial exhibit 485, the United States has

  demonstrated that Henry derived $840,000.00 in proceeds from the offenses for which

  the jury convicted him:

         IT IS HEREBY ORDERED:

         Henry shall pay a personal money judgment forfeiture in the amount of

  $840,000.00, which represents the proceeds derived from or property involved in the

  offense of conviction. Pursuant to Federal Rules of Criminal Procedure 32.2(b)(3) and

  32.2(c)(l)(B) and 21 U.S.C. § 853(m), the government may conduct discovery to identify

  property subject to forfeiture as substitute assets under 21 U.S.C. § 853(p).

         This Forfeiture Money Judgment shall become final as to the defendant at the time

  of sentencing, and shall be made a part of the sentence and included in the written

  judgment order.




  Forfeiture Money Judgment - Page 1
Case 3:16-cr-00516-JJZ Document 1654 Filed 03/17/21               Page 2 of 2 PageID 16630




         This court shall retain jurisdiction to enforce this Order, and to amend it as

  necessary pursuant to Federal Rule of Criminal Procedure 32.2(e).

         SO ORDERED.

         Date: March 17, 2021.


                                             s/ Jack Zouhary
                                             JACK ZOUHARY
                                             UNITED STATES DISTRICT JUDGE




  Forfeiture Money Judgment - Page 2
